UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
UNITED STATES OF AMERICA      )
                              )
               v.             ) Criminal Action No. 13-200 (RWR)
                              )
JEROME COBBLE,                )
                              )
               Defendant.     )
______________________________)


                  MEMORANDUM OPINION AND ORDER

     Defendant Jerome Cobble moves for a judgment of acquittal,

or in the alternative, a new trial on his conviction for

conspiracy to launder monetary instruments.   Defendant Cobble’s

Mot. for a J. of Acquittal, or in the Alternative, a New Trial,

ECF No. 390 (“Cobble’s Mot.”).   The government opposes, arguing

that Cobble was properly convicted of conspiracy to launder

monetary instruments, and that it is not in the interest of

justice to grant Cobble a new trial.   United States’ Mem. in

Opp’n to Def. Jerome Cobble’s Mot. for J. of Acquittal, or in

the Alternative, a New Trial, ECF No. 400 (“Gov’t Opp’n”).

Because a rational trier of fact viewing all the trial evidence

most favorably to the government could find beyond a reasonable

doubt that Cobble conspired to launder monetary instruments, and

because Cobble does not present circumstances compelling a new
                                -2-


trial in the interest of justice, Cobble’s motion will be

denied.

                             BACKGROUND

     Jerome Cobble was indicted on one count of conspiracy to

distribute and possess with intent to distribute one hundred

grams or more of heroin and marijuana, in violation of 21 U.S.C.

§ 841(a)(1), 841(b)(1), and 846, and one count of conspiracy to

launder monetary instruments, in violation of 18 U.S.C.

§ 1956(h).   Superseding Indictment, ECF No. 259. 1   After a jury

trial, Jerome Cobble was acquitted of the drug conspiracy count

and found guilty of conspiring to launder monetary instruments.

     Cobble and Jermaine Washington, an admitted veteran drug

dealer, shared a uniquely close relationship; although actually

cousins, they were raised in the same household by Cobble’s

mother as brothers from a young age.      Gov’t Opp’n at 6-7;

Cobble’s Mot. at 5, 7.   Cobble maintained a relationship

throughout Washington’s various stints of incarceration.        Gov’t

Opp’n at 6-7.   In or about July 2012, Washington reached out to

Cobble to help Washington purchase a new vehicle.      Gov’t Opp’n

at 9-10; Cobble’s Mot. at 5.   Washington had been using a Nissan

Altima that was titled in Cobble’s name.      Cobble’s Mot. at 6.


     1 He was also charged with one count of conspiracy to commit
wire fraud, in violation of 18 U.S.C. § 1349. That count was
severed prior to trial and remains pending. See 11/12/2014
Minute Entry.
                                 -3-


He wanted to trade it in, though, since it had been damaged in a

car accident and thus had become “under water” on the loan.

Gov’t Opp’n at 9; Cobble’s Mot. at 6.    Washington shopped around

the Washington, D.C. area for a vehicle to purchase, ultimately

settling on a Lexus SUV at a car dealership in Vienna, Virginia.

Gov’t Opp’n at 9; Cobble’s Mot. at 5-6.    Washington made a down

payment to the dealership of approximately $3,000.     He

testified, and the government did not refute, that the $3,000

came from the proceeds of gambling in Atlantic City, New Jersey.

Gov’t Opp’n at 9; Cobble’s Mot. at 6.    The Lexus SUV was titled,

registered, and insured in Cobble’s name.     Cobble’s Mot. at 5.

Washington testified that he and Cobble agreed that Washington

would deposit the monthly loan payments for the Lexus SUV into

Cobble’s bank account.    Gov’t Opp’n at 9.   The Lexus SUV was

stolen, though, before any initial loan payment was made.

Cobble’s Mot. at 6.

     At trial, during cross-examination of Washington by

Cobble’s counsel, Washington engaged in an unsolicited,

emotional, and inconsolable diatribe expressing his regret for

getting Cobble “caught up” in this matter.     Gov’t Opp’n at 26;

Cobble’s Mot. at 18-20.
                                 -4-


     The jury found Cobble guilty of conspiring to launder

monetary instruments, and Cobble now timely moves for a judgment

of acquittal or a new trial. 2

                             DISCUSSION

I.   MOTION FOR A JUDGMENT OF ACQUITTAL

     Federal Rule of Criminal Procedure 29 requires “the court

on the defendant’s motion [to] enter a judgment of acquittal for

any offense for which the evidence is insufficient to sustain a

conviction.”   Fed. R. Crim. P. 29(a).    “The motion for judgment

of acquittal may be granted where ‘there is no evidence upon

which a reasonable mind might find guilt beyond a reasonable

doubt.’”   United States v. Gray-Burriss, Criminal Action No. 10-

178 (RWR), 2013 WL 460220 at *1 (D.D.C. Feb. 6, 2013) (quoting

United States v. Byfield, 928 F.2d 1163, 1165 (D.C. Cir. 1991)).

“The evidence must be viewed in the light most favorable to the

government.”   Id. (same).

     The statute criminalizing conspiring to launder monetary

instruments, 18 U.S.C. § 1956(h), provides that “[a]ny person

who conspires to commit any offense defined in this section or

section 1957 shall be subject to the same penalties as those

prescribed for the offense the commission of which was the


     2 Cobble initially moved for a judgment of acquittal after
the close of the government’s evidence, and again immediately
after the verdict was returned by the jury. The Court reserved
ruling on both of those motions.
                                  -5-


object of the conspiracy.”   In order to sustain Cobble’s

conviction, there must be sufficient evidence such that a

rational trier of fact could have found beyond a reasonable

doubt that Cobble (1) agreed to commit a money laundering

offense, and (2) knowingly and voluntarily participated in that

agreement.   See United States v. Broughton, 689 F.3d 1260, 1280

(11th Cir. 2012) (“[U]nder 18 U.S.C. § 1956(h), only two

elements of a conspiracy need be proven: (1) agreement between

two or more persons to commit a money-laundering offense; and

(2) knowing and voluntary participation in that agreement by the

defendant.”); see also United States v. Farrell, Criminal Action

No. 03-311-1 (RWR), 2005 WL 1606916 at *8 (D.D.C. July 8, 2005)

(“[The defendant] stands convicted of a conspiracy to commit

money laundering in which the government’s required proof

included simply the existence of the unlawful agreement and [the

defendant’s] willful joinder in it.”).   A defendant knowingly or

willfully participates in the conspiracy when he knows and

intends to further its purpose.    See United States v. Fuchs, 467
F.3d 889, 906 (5th Cir. 2006) (“To establish conspiracy to

commit money laundering, the government must prove (1) that

there was an agreement between two or more persons to commit

money laundering and (2) that the defendant joined the agreement

knowing its purpose and with the intent to further the illegal
                                -6-


purpose.”); United States v. Wittig, 575 F.3d 1085, 1103 (10th

Cir. 2009) (same).

      There are two money laundering offenses that Count Two of

the indictment alleges that Cobble conspired to commit with the

Lexus purchase.   One is using illegal drug proceeds to promote

illegal drug sales, in violation of 18 U.S.C.

§ 1956(a)(1)(A)(i).   The other is using illegal drug sale

proceeds to conceal and disguise the source of drug sale

proceeds, in violation of 18 U.S.C. § 1956(a)(1)(B)(i).    Cobble

argues that “the government has utterly failed to show any

effort or intent to disguise that illegal funds formed any part

of the transaction,” and therefore no rational trier of fact

could find beyond a reasonable doubt that Cobble is guilty of

conspiracy to launder monetary instruments.   Cobble’s Mot. at

17.

      Cobble attacks only one potential purpose for the money

laundering conspiracy - - disguising or concealing the source of

the proceeds.   But since the indictment charged him with two

potential purposes, either if proven is sufficient to uphold the

conviction.   At trial, the government elicited testimony,

primarily from Washington, that Washington sold and distributed

heroin both before and after purchasing the Lexus SUV, Cobble’s

Mot. at 13-14, and presented evidence that Washington on various

occasions used a vehicle to deliver narcotics to buyers.
                                  -7-


Cobble’s Mot. at 14 n.3.   This evidence along with evidence of

Cobble’s close relationship with Washington could lead a

rational trier of fact to infer that Cobble knew that the

purpose of buying the Lexus SUV was for Washington to continue

to be able to distribute drugs - - satisfying the proof of

conspiring to violate § 1956(a)(1)(B)(i).    Accordingly, Cobble’s

motion for a judgment of acquittal will be denied.

II.   MOTION FOR A NEW TRIAL

      Federal Rule of Criminal Procedure 33 provides that “[u]pon

the defendant’s motion, the court may vacate any judgment and

grant a new trial if the interest of justice so requires.”     Fed.

R. Crim. P. 33(a).   The defendant must carry the burden in

demonstrating that a new trial is “in the interest of justice.”

United States v. Machado-Erazo, 986 F. Supp. 2d 39, 44 (D.D.C.

2013) (citing United States v. Mangieri, 694 F.2d 1270, 1285

(D.C. Cir. 1982)).   “However, a new trial should be granted only

if the error was not harmless and affected the defendant’s

substantial rights.”   Id. (citing United States v. Walker, 899
F. Supp. 14, 15 (D.D.C. 1995)).    Once an error affecting a

defendant’s substantial rights is uncovered, the government

bears the burden of proving that the error was harmless.    See

United States v. Simpson, 430 F.3d 1177, 1183-1184 (D.C. Cir.

2005) (explaining that when a defendant timely objects to an

alleged error in the district court the harmless error standard
                                 -8-


applies and “[t]he government bears the burden of proving that

prejudice did not result from the error.”).      The decision to

grant a new trial is “committed to the sound discretion of the

trial judge, and is subject to reversal only for abuse of

discretion or misapplication of the law.”      Machado-Erazo, 986 F.

Supp. 2d at 44 (quoting United States v. Reese, 561 F.2d 894,

902 (D.C. Cir. 1977)) (internal quotation marks and alterations

omitted).

     Cobble requests a new trial “based on the testimony and

demeanor of Jermaine Washington.”      Cobble’s Mot. at 17.

Essentially, Cobble argues that Washington’s unsolicited rant

prejudiced the jury and placed Cobble in a “’can’t win’

position.”   Id. at 21.   While dramatic, Washington’s unsolicited

outburst expressed Washington’s remorse for getting Cobble

involved in the legal jeopardy that brought Cobble to trial.       It

is also not extraordinary that a testifying government informant

would yield incriminating testimony or evidence, be it on direct

examination or cross-examination.      That outburst did not rise to

a level that warrants a new trial.      United States v. Bamberger,

456 F.2d 1119, 1128 (2d Cir. 1972) (“Courtroom outbursts and

disruptions . . . although regrettable and deplorable, cannot be

seized upon in and of themselves as justifications for

retrials.”).   Accordingly, Cobble’s motion for new trial will be

denied.
                               -9-


                      CONCLUSION AND ORDER

     Because sufficient evidence was presented at trial such

that a rational factfinder could find beyond a reasonable doubt

that Cobble conspired to launder monetary instruments, and

Washington’s unsolicited outburst is not a sufficient basis for

finding that a new trial is in the interest of justice, it is

hereby

     ORDERED that Cobble’s Motion for a Judgment of Acquittal

or, in the Alternative, a New Trial [390] be, and hereby is,

DENIED.

     SIGNED this 2nd day of September, 2015.




                                                /s/
                                        ________________________
                                        RICHARD W. ROBERTS
                                        Chief Judge